PER CURIAM.
By petition and cross-petition for cer-tiorari, we are requested to review an order of the Florida Industrial Commission affirming in part and reversing and remanding in part an order of a deputy commissioner who had awarded certain workmen’s compensation benefits to Grady I. Henley.
The claimant by his petition seeks the quashal of that part of the Full Commission’s order reversing the deputy’s award of permanent total disability benefits made pursuant to the Special Disability Fund statute, § 440.15(5) (d) (2), F.S.1961, F.S. A., as said section provided in 1962 when claimant was injured. Our review of the record requires an affirmative response to claimant’s petition because the deputy’s findings and conclusions on this issue are supported by competent substantial evidence and this issue is controlled by our decision in Logan v. Maintenance, Inc., Fla., 173 So. 2d 690.
On the question of allowing payment for unskilled nursing services raised by re*723spondent’s cross-petition,'there is competent substantial evidence in the record to support the deputy’s award of $20.00 per week.
Therefore, the petition for certiorari is granted and the cross-petition for certiorari is denied. The order of the Full Commission is quashed with directions that the order of the deputy commissioner be reinstated.
It is so ordered.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.